Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 19-25 are cancelled.
Claims 1-18 and 26-34 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 26-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 31-32), machine (claims 1-18 and 26-30) and manufacture of article (claims 33-34).  Accordingly, claims 1-18 and 26-34 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A computer system for qualifying a human subject for over-the- counter delivery of a cGMP-specific phosphodiesterase 5 (PDES) inhibitor pharmaceutical composition for treating erectile dysfunction, the computer system comprising one or more processors and a memory, the memory comprising non-transitory instructions which, when executed by the one or more processors, performs a method comprising: 
a) conducting a first survey of the subject thereby obtaining a first plurality of survey results, wherein the first plurality of survey results comprises: 
-a gender of the subject, 
-an age of the subject, 
-an erectile dysfunction status of the subject, 
-whether the subject is taking a nitrate or nitrite vasodilator composition, 
-whether the subject is taking a guanylate cyclase stimulator medication, 
-whether the subject is taking a PDES inhibitor composition, 
-a surgery status of the subject, whether the subject has ever had a stroke, 
-a blood pressure status of the subject, 
-a genital status of the subject, 
-whether the subject has ever experienced priapism, 
-whether the subject has a bleeding disorder, 
-whether the subject has a blood cell disorder, 
-whether the subject has retinitis pigmentosa, 
-whether the subject has ever had a stomach ulcer, 
-whether the subject has ever had a heart problem, 
-whether the subject has experienced vision loss, 
-whether the subject has a liver problem,
-a kidney function status of the subject, and
-whether the subject is taking a medication that interacts with the PDES inhibitor pharmaceutical composition;
b) running all or a portion of the first plurality of survey results against a first plurality of filters of a first category class, wherein, when a respective filter in the first plurality of filters is fired, the subject is deemed not qualified for delivery of the cGMP-specific phosphodiesterase 5 (PDES) inhibitor pharmaceutical composition and the method is terminated without delivery of the PDES inhibitor pharmaceutical composition to the subject, wherein the first plurality of filters comprises:
	-a gender filter that is fired when the first plurality of survey results indicates that the subject is female,
	-an age filter that is fired when the first plurality of survey results indicates that the subject is younger than a minimum age threshold,
	-a first erectile dysfunction filter that is fired at least when the first plurality of survey results indicates that the subject does not have erectile dysfunction,
	-a first vasodilator filter that is fired at least when the first plurality of survey results indicates that the subject is taking a vasodilator composition comprising a nitrate or a nitrite,
	-a first guanylate cyclase stimulator filter that is fired at least when the first plurality of survey results indicates that the subject is taking a guanylate cyclase stimulator composition, and
	-a first PDES inhibitor filter that is fired at least when the first plurality of survey results indicates that the subject is taking a PDES inhibitor composition;
c) running all or a portion of the first plurality of survey results against a second plurality of filters of a second category class, wherein, when a respective filter in the second plurality of filters is fired, the subject is provided with a warning corresponding to the respective filter, and wherein the second plurality of filters comprises:
	-a first surgery filter that is fired at least when the first plurality of survey results indicates that the subject has had surgery within a predetermined period of time,
	-a first stroke filter that is fired at least when the first plurality of survey results indicates that the subject has had a stroke,
	-a first blood pressure filter that is fired at least when the first plurality of survey results indicates that the subject has either (1) a low blood pressure, or (11) a high blood pressure,
	-a first genital abnormality filter that is fired at least when the first plurality of survey results indicates that the subject has an abnormal penile shape,
	-a first priapism filter that is fired at least when the first plurality of survey results indicates that the subject has experienced priapism,
	-a first bleeding problem filter that is fired at least when the first plurality of survey results indicates that the subject has a bleeding disorder,
	-a first blood cell disorder filter that is fired at least when the first plurality of survey results indicates that the subject has a blood cell disorder selected from the group consisting of sickle cell anemia, multiple myeloma, and leukemia,
	-a first retinitis pigmentosa filter that is fired at least when the first plurality of survey results indicates that the subject has retinitis pigmentosa,
	-a first stomach ulcer filter that is fired at least when the first plurality of survey results indicates that the subject has had a stomach ulcer,
	-a first heart problem filter that is fired at least when the first plurality of survey results indicates that the subject has had a heart problem,
	-a first vision deterioration filter that is fired at least when the first plurality of survey results indicates that the subject has had a severe vision loss,
	-a first liver disease filter that is fired at least when the first plurality of survey results indicates that the subject has a liver problem,
	-a first kidney disease filter that is fired at least when the first plurality of survey results indicates that the subject has a kidney problem, and
	-a first drug interaction filter that is fired at least when the first plurality of survey results indicates that the subject is taking a medication that interacts with the PDES inhibitor pharmaceutical composition;
d) obtaining acknowledgment from the subject for the warning issued to the subject by any filter in the second plurality of filters; and 
e) proceeding with a fulfillment process when (i) no filter in the first plurality of filters has been fired and (i1) the subject has acknowledged each warning associated with each filter in the second plurality of filters that was fired, wherein the fulfillment process comprises:
	-storing an indication in a subject profile of an initial order for the PDES inhibitor pharmaceutical composition, 
-communicating an over-the-counter drug facts label for the PDES inhibitor pharmaceutical composition to the subject, and 
-evoking, upon confirmation from the subject that the over-the-counter drug facts label has been received and read, an action corresponding to treatment of the subject with the PDES inhibitor pharmaceutical composition.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because conducting a survey, determining eligibility for treating a pharmaceutical, and evoking an action based on subject being eligible for the pharmaceutical is basically managing whether a subject should receive a pharmaceutical based on survey results (i.e. managing people).  For instance, physicians or other medical professionals that have been working with patients for many years including medical coding for diagnosis know the mental process to follow when coding a patient’s diagnosis.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination if a subject is eligible for the pharmaceutical based on survey results can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer system for qualifying a human subject for over-the- counter delivery of a cGMP-specific phosphodiesterase 5 (PDES) inhibitor pharmaceutical composition for treating erectile dysfunction, the computer system comprising one or more processors and a memory, the memory comprising non-transitory instructions which, when executed by the one or more processors (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec para. 81), performs a method comprising: 
a) conducting a first survey of the subject thereby obtaining a first plurality of survey results, wherein the first plurality of survey results comprises: 
-a gender of the subject, 
-an age of the subject, 
-an erectile dysfunction status of the subject, 
-whether the subject is taking a nitrate or nitrite vasodilator composition, 
-whether the subject is taking a guanylate cyclase stimulator medication, 
-whether the subject is taking a PDES inhibitor composition, 
-a surgery status of the subject, whether the subject has ever had a stroke, 
-a blood pressure status of the subject, 
-a genital status of the subject, 
-whether the subject has ever experienced priapism, 
-whether the subject has a bleeding disorder, 
-whether the subject has a blood cell disorder, 
-whether the subject has retinitis pigmentosa, 
-whether the subject has ever had a stomach ulcer, 
-whether the subject has ever had a heart problem, 
-whether the subject has experienced vision loss, 
-whether the subject has a liver problem,
-a kidney function status of the subject, and
-whether the subject is taking a medication that interacts with the PDES inhibitor pharmaceutical composition;
b) running all or a portion of the first plurality of survey results against a first plurality of filters of a first category class, wherein, when a respective filter in the first plurality of filters is fired, the subject is deemed not qualified for delivery of the cGMP-specific phosphodiesterase 5 (PDES) inhibitor pharmaceutical composition and the method is terminated without delivery of the PDES inhibitor pharmaceutical composition to the subject (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec para. 78; module firing the filter), wherein the first plurality of filters comprises (mere field of use limitation, see MPEP 2106.05(h)):
	-a gender filter that is fired when the first plurality of survey results indicates that the subject is female,
	-an age filter that is fired when the first plurality of survey results indicates that the subject is younger than a minimum age threshold,
	-a first erectile dysfunction filter that is fired at least when the first plurality of survey results indicates that the subject does not have erectile dysfunction,
	-a first vasodilator filter that is fired at least when the first plurality of survey results indicates that the subject is taking a vasodilator composition comprising a nitrate or a nitrite,
	-a first guanylate cyclase stimulator filter that is fired at least when the first plurality of survey results indicates that the subject is taking a guanylate cyclase stimulator composition, and
	-a first PDES inhibitor filter that is fired at least when the first plurality of survey results indicates that the subject is taking a PDES inhibitor composition;
c) running all or a portion of the first plurality of survey results against a second plurality of filters of a second category class, wherein, when a respective filter in the second plurality of filters is fired, the subject is provided with a warning corresponding to the respective filter (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec para. 78; module firing the filter), and wherein the second plurality of filters comprises (mere field of use limitation, see MPEP 2106.05(h)):
	-a first surgery filter that is fired at least when the first plurality of survey results indicates that the subject has had surgery within a predetermined period of time,
	-a first stroke filter that is fired at least when the first plurality of survey results indicates that the subject has had a stroke,
	-a first blood pressure filter that is fired at least when the first plurality of survey results indicates that the subject has either (1) a low blood pressure, or (11) a high blood pressure,
	-a first genital abnormality filter that is fired at least when the first plurality of survey results indicates that the subject has an abnormal penile shape,
	-a first priapism filter that is fired at least when the first plurality of survey results indicates that the subject has experienced priapism,
	-a first bleeding problem filter that is fired at least when the first plurality of survey results indicates that the subject has a bleeding disorder,
	-a first blood cell disorder filter that is fired at least when the first plurality of survey results indicates that the subject has a blood cell disorder selected from the group consisting of sickle cell anemia, multiple myeloma, and leukemia,
	-a first retinitis pigmentosa filter that is fired at least when the first plurality of survey results indicates that the subject has retinitis pigmentosa,
	-a first stomach ulcer filter that is fired at least when the first plurality of survey results indicates that the subject has had a stomach ulcer,
	-a first heart problem filter that is fired at least when the first plurality of survey results indicates that the subject has had a heart problem,
	-a first vision deterioration filter that is fired at least when the first plurality of survey results indicates that the subject has had a severe vision loss,
	-a first liver disease filter that is fired at least when the first plurality of survey results indicates that the subject has a liver problem,
	-a first kidney disease filter that is fired at least when the first plurality of survey results indicates that the subject has a kidney problem, and
	-a first drug interaction filter that is fired at least when the first plurality of survey results indicates that the subject is taking a medication that interacts with the PDES inhibitor pharmaceutical composition;
d) obtaining acknowledgment from the subject for the warning issued to the subject by any filter in the second plurality of filters; and 
e) proceeding with a fulfillment process when (i) no filter in the first plurality of filters has been fired and (i1) the subject has acknowledged each warning associated with each filter in the second plurality of filters that was fired, wherein the fulfillment process comprises:
	-storing an indication in a subject profile of an initial order for the PDES inhibitor pharmaceutical composition, 
-communicating an over-the-counter drug facts label for the PDES inhibitor pharmaceutical composition to the subject, and 
-evoking, upon confirmation from the subject that the over-the-counter drug facts label has been received and read, an action corresponding to treatment of the subject with the PDES inhibitor pharmaceutical composition.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claims 31 and 33 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application. Accordingly, representative independent claims 31 and 33 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 2-4, 7: The claims specify the pharmaceutical composition, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 5-6: The claims specify that after confirmation, the subject is authorized for provision of a dosage, which is a mental process since a user can observe the authorization using their mind.
Claims 8-13: The claims specify when the filters are fired and what their specific meanings are, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 14: The claim specifies the fulfillment process comprising storing a destination associated with the subject in the subject profile, which is a method of organizing human activity.
Claims 15, 32, and 34: The claims specify the action corresponding to treatment to be authorization of a shipment of the pharmaceutical, which is a mental process since a user can observe the authorization using their mind.
Claim 16: The claim comprises essentially same steps as claim 1 for a reorder of the pharmaceutical, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 17: The claim specifies whether the subject has experienced side effects and to fire the side effect filter, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 18: The claim specifies firing of filters and storing a record associated with firing of filter, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 26-30: The claims define specific terms, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 31, and 33 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving survey results, communicating drug facts label e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); firing filters, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 16-18, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claim 16 (receiving survey results, communicating drug facts label), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 17-18 (firing filters) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-18 and 26-34 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 6749624B1 – Teaches a system for treating ED and other therapies through an information network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626